Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered July 3, 1996, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this negligence action premised on allegedly inadequate security measures, plaintiffs claim that his assailants were not residents of the building or invitees is based on his assumption that since he did not recognize them and has not seen them since the attack, they must have been intruders. Such conclusions are speculative and insufficient as a matter of law to establish proximate cause (Tolliver v New York City Hous. Auth., 238 AD2d 187; Maria S. v Willow Enters., 234 AD2d 177, 178-179) and will not survive defendants’ motion for summary judgment.
We have considered plaintiff’s other arguments and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Wallach, Nardelli and Mazzarelli, JJ.